DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Segawa [US 9625831 B1] teaches an exposure apparatus comprising: a surface shape measuring unit that measures the surface shape of an object to be measured; an exposure unit that performs exposure on a resist applied to a wafer; and a controller that controls the surface shape measuring unit and the exposure unit, wherein the controller measures the surface shape of the wafer to be subjected to exposure processing by the surface shape measuring unit before the exposure processing, performs wafer alignment measurement on the wafer in the exposure unit, calculates wafer alignment residuals from results of the wafer alignment measurement, calculates shape change displacement residuals from the surface shape of the wafer that is not yet subjected to the exposure processing, calculates first conversion coefficients that are ratios of the wafer alignment residuals to the shape change displacement residuals, converts the shape change displacement residuals of the wafer into fine wafer alignment residuals by use of the first conversion coefficients to generate fine wafer alignment residual data that are the collection of the fine wafer alignment residuals at measurement positions for the surface shape, generates correction information in which first correction values at the time of the exposure processing are calculated for every shot on the wafer by use of the fine wafer alignment residual data, and controls exposure processing in the exposure unit by use of the correction information corresponding to the shot of the wafer. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an exposure method as claimed, more specifically, the exposure method comprising steps of converting the first height information to second position information; acquiring second height information through detection of a height of the upper surface of the substrate; acquiring third position information through detection of a relative position between the substrate and a second mask having a second pattern to be transferred on the substrate; converting the second height information to fourth position information; calculating differential position information, based on difference between the second position information and the fourth position information; and aligning the second mask and the substrate, based on the third position information and the differential position information, in combination with the other elements required by claim 1.
	With regard to claim 7, the prior art of record does not anticipate nor render obvious to one skilled in the art an exposure apparatus as claimed, more specifically the exposure apparatus comprising a controller configured to control the height detector, the position detector, and the optical system, wherein the controller is configured to: acquire first height information through detection of a height of the upper surface of the substrate subjected to exposure; acquire first position information through detection of a relative position between the substrate and a first mask having a first pattern to be transferred on the substrate; convert the first height information to second position information; acquire second height information through detection of a height of the upper surface of the substrate; acquire third position information through detection of a relative position between the substrate and a second mask having a second pattern to be transferred on the substrate; convert the second height information to fourth position information; calculate differential position information, based on difference between the second position information and the fourth position information; and align the second mask and the substrate, based on the third position information and the differential position information, in combination with the other elements required by claim 7.
	With regard to claim 13, the prior art of record does not anticipate nor render obvious to one skilled in the art a semiconductor device manufacturing method as claimed, more specifically the method comprising steps of  acquiring second height information through detection of a height of the upper surface of the substrate; acquiring third position information through detection of a relative position between the substrate and a second mask having a second pattern to be transferred on the substrate; converting the second height information to fourth position information; calculating differential position information, based on difference between the second position information and the fourth position information; and aligning the second mask and the substrate, based on the third position information and the differential position information, in combination with the other elements required by claim 13.
	Claims 2-6, 8-12 and 14-18 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882